                                           Case 19-10265                     Doc 7         Filed 03/13/19                 Page 1 of 23
 Fill in this information to identify your case:

 Debtor 1                     William Reed Owens
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Toniecia Maria Owens
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                MIDDLE DISTRICT OF NORTH CAROLINA

 Case number           19-10265
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Alamance County Tax Collector                          Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              124 West Elm Street                                    When was the debt incurred?
              Graham, NC 27253
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Notice Purposes Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              25809                                             Best Case Bankruptcy
                                          Case 19-10265                      Doc 7         Filed 03/13/19               Page 2 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                             Case number (if known)          19-10265

 2.2      City of Burlington Tax Assessor                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          City Hall Municipal Offices                                When was the debt incurred?
          525 High Street
          Burlington, NJ 08016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Notice Purposes Only

 2.3      Internal Revenue Service (MD)**                            Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          Post Office Box 7346                                       When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Notice Purposes Only

 2.4      Kristen Owens Rodgers                                      Last 4 digits of account number                        Unknown            Unknown             Unknown
          Priority Creditor's Name
          C/O Lacrosse County Child                                  When was the debt incurred?
          Support
          333 Vine St.
          Room 1701
          La Crosse, WI 54601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Child Support Arrearages




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 19-10265                      Doc 7          Filed 03/13/19               Page 3 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                             Case number (if known)            19-10265

 2.5        North Carolina Dept. of Revenue**                        Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Post Office Box 1168                                     When was the debt incurred?
            Raleigh, NC 27602-1168
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Notice Purposes Only

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        .IMPORTANT NOTICE:                                         Last 4 digits of account number                                                                          $0.00
            Nonpriority Creditor's Name
            See notice re: creditor claims set                         When was the debt incurred?
            forth on Schedule A
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 4 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2      Anderson Financial Services, LLC                           Last 4 digits of account number                                                        $1,200.00
          Nonpriority Creditor's Name
          LoanMax                                                    When was the debt incurred?
          2626 Riverside Dr.
          Danville, VA 24541
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Title Loan/Broken Down Vehicle
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.3      AT&T Mobility *******                                      Last 4 digits of account number                                                           $826.62
          Nonpriority Creditor's Name
          c/o Bankruptcy                                             When was the debt incurred?
          1801 Valley View Lane
          Dallas, TX 75234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Cellular Service Deficiency
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 5 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.4      BB&T *******                                               Last 4 digits of account number                                                           $197.13
          Nonpriority Creditor's Name
          Attn: Bankruptcy Managing Agent                            When was the debt incurred?
          Post Office Box 1847
          Wilson, NC 27894
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Overdraft
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.5      Capital One Bank                                           Last 4 digits of account number                                                           $270.00
          Nonpriority Creditor's Name
          Post Office Box 85015                                      When was the debt incurred?
          Richmond, VA 23285-5075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.6      Capital One Bank                                           Last 4 digits of account number                                                           $926.34
          Nonpriority Creditor's Name
          Attn: Managing Officer                                     When was the debt incurred?
          6356 Corley Road
          Norcross, GA 30071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment for Money Owed
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 6 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.7      Capital One Bank**                                         Last 4 digits of account number                                                        $1,458.69
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?
          Post Office Box 85167
          Richmond, VA 23285-5167
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.8      Capital One/Kohl's                                         Last 4 digits of account number                                                           $600.00
          Nonpriority Creditor's Name
          Post Office Box 3043                                       When was the debt incurred?
          Milwaukee, WI 53201-3043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.9      Check n' Go                                                Last 4 digits of account number                                                           $600.00
          Nonpriority Creditor's Name
          Corporate Collections Deparment                            When was the debt incurred?
          100 Commercial Drive
          Fairfield, OH 45242
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         PayDay Loans
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 7 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.1
 0        CitiFinancial***                                           Last 4 digits of account number                                                        $5,087.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept                                      When was the debt incurred?
          P.O. Box 6043
          Sioux Falls, SD 57117-6030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment for Money Owed
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.1
 1        Comenity Bank (Victoria's Secret)                          Last 4 digits of account number                                                           $520.78
          Nonpriority Creditor's Name
          Bankruptcy Dept.                                           When was the debt incurred?
          Post Office Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 8 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.1
 2        Cone Health **                                             Last 4 digits of account number                                                        $2,132.28
          Nonpriority Creditor's Name
          1200 N Elm Street                                          When was the debt incurred?
          Greensboro, NC 27401-1884
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical Bills
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.1
 3        Cox Communications                                         Last 4 digits of account number                                                           $440.38
          Nonpriority Creditor's Name
          Attn: Managing Officer                                     When was the debt incurred?
          6205-B Peachtree Dunwoody Road
          Atlanta, GA 30328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Cable/Satellite Deficiency
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                          Case 19-10265                   Doc 7          Filed 03/13/19               Page 9 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.1
 4        DISH Network                                               Last 4 digits of account number                                                           $906.73
          Nonpriority Creditor's Name
          Post Office Box 94063                                      When was the debt incurred?
          Palatine, IL 60094-4063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Cable/Satellite Deficiency
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.1
 5        Dominion Energy, Inc.                                      Last 4 digits of account number                                                           $677.10
          Nonpriority Creditor's Name
          P.O. Box 26532                                             When was the debt incurred?
          Richmond, VA 23261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Utilities Deficiency
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED


 4.1
 6        FNB Omaha                                                  Last 4 digits of account number                                                           $497.00
          Nonpriority Creditor's Name
          P.O. Box 3412                                              When was the debt incurred?
          Omaha, NE 68197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card Purchases
                                                                                         Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify   NOT ADMITTED



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 10 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.1
 7        Geico                                                      Last 4 digits of account number                                                           $300.00
          Nonpriority Creditor's Name
          One Geico Plaza                                            When was the debt incurred?
          Bethesda, MD 20810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Insurance Deficiency
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.1
 8        Great Lakes Loan Services, Inc.                            Last 4 digits of account number                                                      $55,370.00
          Nonpriority Creditor's Name
          c/o Department of Education                                When was the debt incurred?
          Post Office Box 530229
          Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Education Loans
                                                                                          Disputed re: amt, int, fees, ownership, etc.
                                                                                          NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 11 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.1      Gundersen Lutheran Health
 9        Systems, Inc.                                              Last 4 digits of account number                                                        $2,697.19
          Nonpriority Creditor's Name
          Principle Office                                           When was the debt incurred?
          1836 South Ave.
          La Crosse, WI 54601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Judgment for Money Owed
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.2
 0        HealthCare Receivables Group                               Last 4 digits of account number                                                        $2,132.00
          Nonpriority Creditor's Name
          Post Office Box 10168                                      When was the debt incurred?
          Knoxville, TN 37939
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Collections Accounts
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 12 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2
 1        Indigo                                                     Last 4 digits of account number                                                           $438.00
          Nonpriority Creditor's Name
          c/o Celtic Bank                                            When was the debt incurred?
          Post Office Box 4499
          Beaverton, OR 97076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Credit Card Purchases
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.2
 2        InnerChange Counseling                                     Last 4 digits of account number                                                        $1,674.55
          Nonpriority Creditor's Name
          1401 Main St                                               When was the debt incurred?
          #102
          Onalaska, WI 54650
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Services Rendered
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 13 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2      James A. Burden, DDS &
 3        Associates                                                 Last 4 digits of account number                                                        $1,783.00
          Nonpriority Creditor's Name
          277 McLaws Cir                                             When was the debt incurred?
          Williamsburg, VA 23185
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Dental Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.2
 4        John H. Betz DDS                                           Last 4 digits of account number                                                           $452.47
          Nonpriority Creditor's Name
          615 10th St.                                               When was the debt incurred?
          La Crosse, WI 54601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Dental Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 14 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2
 5        Langley Federal Credit Union                               Last 4 digits of account number                                                        $1,656.92
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          Post Office Box 120128
          Newport News, VA 23612-0128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Overdraft
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.2
 6        Mayo Clinic Health System                                  Last 4 digits of account number                                                           $320.39
          Nonpriority Creditor's Name
          PO BOX 3068                                                When was the debt incurred?
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 15 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2      Progressive Advanced Insurance
 7        Co.                                                        Last 4 digits of account number                                                           $342.38
          Nonpriority Creditor's Name
          P O Box 89490                                              When was the debt incurred?
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Auto Insurance Deficiency
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.2
 8        Riverside Tappahannock Hospital                            Last 4 digits of account number                                                        $4,211.24
          Nonpriority Creditor's Name
          618 Hospital Road                                          When was the debt incurred?
          Tappahannock, VA 22560
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 16 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.2
 9        Sprint**                                                   Last 4 digits of account number                                                        $1,051.97
          Nonpriority Creditor's Name
          Attn Bankruptcy Dept                                       When was the debt incurred?
          6200 Sprint Parkway
          Overland Park, KS 66251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Cellular Service Deficiency
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.3
 0        Synchrony Bank - Walmart                                   Last 4 digits of account number                                                           $545.00
          Nonpriority Creditor's Name
          Post Office Box 965060                                     When was the debt incurred?
          Orlando, FL 32896-5060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Credit Card Purchases
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 17 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.3
 1        Tri-State Adjustments, Inc.                                Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          Post Office Box 3219                                       When was the debt incurred?
          La Crosse, WI 54602-3219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.3
 2        US Bank                                                    Last 4 digits of account number                                                        $1,100.00
          Nonpriority Creditor's Name
          Post Office Box 5227                                       When was the debt incurred?
          Cincinnati, OH 45201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Overdraft
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.3      Verizon Wireless Bankruptcy
 3        Admin.*                                                    Last 4 digits of account number                                                        $2,025.00
          Nonpriority Creditor's Name
          500 Technology Drive, Suite 550                            When was the debt incurred?
          Weldon Spring, MO 63304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Cellular Service Deficiency
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7           Filed 03/13/19             Page 18 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)         19-10265

 4.3
 4        Wake Forest Baptist Health                                 Last 4 digits of account number                                                           $716.00
          Nonpriority Creditor's Name
          1 Medical Center Blvd                                      When was the debt incurred?
          Winston Salem, NC 27157
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Bills
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.3
 5        Wisconsin Electric Power Co.                               Last 4 digits of account number                                                           $735.62
          Nonpriority Creditor's Name
          231 W Michigan St.                                         When was the debt incurred?
          Milwaukee, WI 53203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Judgment for Money Owed
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED


 4.3
 6        Xcel Energy                                                Last 4 digits of account number                                                           $282.61
          Nonpriority Creditor's Name
          P.O. Box 9477                                              When was the debt incurred?
          Minneapolis, MN 55484
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Utilities Deficiency
                                                                                          Disputed re: amt, int, fees, ownership, etc.
              Yes                                                       Other. Specify    NOT ADMITTED



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-10265                    Doc 7         Filed 03/13/19                Page 19 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)          19-10265

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Affiliated Credit Services **                                 Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 7739                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Rochester, MN 55903-7739
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 3517                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, IL 61702-3517
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 3517                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, IL 61702-3517
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CBCS                                                          Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Consumer Assistance                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Post Office Box 163250
 Columbus, OH 43216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CCI Contract Callers INc.                                     Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 2207                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Augusta, GA 30903-2207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.                                  Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 9004                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.**                                Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9004                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Bureau Data, Inc.                                      Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2288                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 La Crosse, WI 54602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Bureau Data, Inc.                                      Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 2288                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 La Crosse, WI 54602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 55126                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02205-5126
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corporation                                    Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 120568

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 19 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                        Case 19-10265                    Doc 7         Filed 03/13/19                Page 20 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)          19-10265

 Newport News, VA 23612                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Consultants, Inc. **                              Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 551268                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32255-1268
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Equidata                                                      Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 6610                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23606
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                           Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 23870                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-3870
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC ****                                                      Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 57610                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohn Law Firm S.C.                                            Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 735 N. Water St.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1300
 Milwaukee, WI 53202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristen Owens Rodgers                                         Line 2.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 C/O State of Wisconsin Dept. of                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Children
 and Families - Child Support
 Enforcement
 PO BOX 8916
 Madison, WI 53703
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NC Department of Justice                                      Line 2.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 for NC Department of Revenue                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Post Office Box 629
 Raleigh, NC 27602-0629
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates ***                             Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 12914                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Recovery Consultants                             Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 603586                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28260-3586
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RGS Financial, Inc.                                           Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 852039                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Richardson, TX 75085
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 20 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                        Case 19-10265                    Doc 7         Filed 03/13/19                Page 21 of 23
 Debtor 1 William Reed Owens
 Debtor 2 Toniecia Maria Owens                                                                           Case number (if known)          19-10265

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The CBE Group, Inc.                                           Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 2337                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50704-2635
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Attorney General                                         Line 2.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 U.S. Department of Justice                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 950 Pennsylvania Ave. NW
 Washington, DC 20530-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney's Office (MD)**                                   Line 2.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 101 S. Edgeworth Street, 4th floor                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Greensboro, NC 27401
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Department of Education                                    Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Great Lakes Higher Education                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Post Office Box 7860
 Madison, WI 53707
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    55,370.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    48,804.39

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  104,174.39




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                     Case 19-10265         Doc 7      Filed 03/13/19   Page 22 of 23




                    UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          GREENSBORO DIVISION

 In re:
 WILLIAM REED OWENS
 TONIECIA MARIA OWENS                                         Case No. 19-10265
 Mailing Address: 191 Retreat Lane, Apt 3A, Burlington, NC
 27215
 Soc. Sec. Nos: xxx-xx-9881 and xxx-xx-3236


                                           Debtor(s).

                                      CERTIFICATE OF SERVICE

I, Patty Cherigo, of the Law Offices of John T. Orcutt, P.C., certify under penalty of perjury, that I
am, and at all times hereinafter mentioned was, more than eighteen (18) years of age, and that on the
March 13, 2019, I served copies of the Amended Schedule E/F and copies of the Notice of Chapter
13 Bankruptcy Case, Meeting of Creditors and Deadlines issued by the Bankruptcy Court for this
case by automatic electronic noticing, upon the following parties:

Charles M. Ivey, III
Chapter 13 Trustee

by regular U.S. mail, upon the following parties (names and addresses):

Kristen Owens Rodgers
c/o Lacrosse County Child Support
333 Vine Street
Room 1701
La Crosse, WI 54601

Kristen Owens Rodgers
c/o State of Wisconsin Dept of Children and Families - Child Support Enforcement
PO Box 8916
Madison, WI 53703

Wisconsin Electric Power Co.
231 W. Michigan Street
Milwaukee, WI 53203
Case 19-10265   Doc 7   Filed 03/13/19   Page 23 of 23



                                  /s Patty Cherigo
                                  Patty Cherigo
